UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-2397



SANDRA WEINSTEIN,

                                               Plaintiff - Appellant,

          versus


BELL ATLANTIC-VIRGINIA, INCORPORATED,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-97-1240-A)


Submitted:   May 28, 1999                  Decided:   October 22, 1999


Before WIDENER, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Due H. Tran, THE LAW OFFICE OF FELDER & TRAN, L.L.C., Greenbelt,
Maryland, for Appellant.   Keith Fischler, BELL ATLANTIC NETWORK
SERVICES, INC., Arlington, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sandra Weinstein appeals the district court’s order denying

her motion for reconsideration of the district court’s order

granting in part the Defendant’s motion to dismiss pursuant to Fed.

R. Civ. P. 12(b).   We dismiss the appeal for lack of jurisdiction

because the order is not appealable.      This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).   The order here appealed is neither a

final order nor an appealable interlocutory or collateral order and

the appeal is premature.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2